                                           Case 3:19-cv-02670-JCS Document 80 Filed 04/17/20 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                   4     ADVSR, LLC,                                         Case No. 19-cv-02670-JCS
                                                        Plaintiff,
                                   5
                                                                                             ORDER GRANTING IN PART AND
                                                  v.                                         DENYING IN PART
                                   6
                                                                                             ADMINISTRATIVE MOTION TO FILE
                                   7     MAGISTO LTD., et al.,                               UNDER SEAL
                                                        Defendants.                          Re: Dkt. No. 47
                                   8
                                   9          Plaintiff Advsr, LLC moved to file portions of its first amended complaint and exhibits

                                  10   attached thereto under seal, based solely on designations of confidentiality by Defendant Magisto

                                  11   Ltd. and affiliated non-parties. Dkt. 47. The Court granted a stipulation to allow Magisto

                                  12   additional time to file a responsive declaration stating reasons for sealing pursuant to Civil Local
Northern District of California
 United States District Court




                                  13   Rule 79-5(e). Dkt. 49. Magisto thereafter filed a declaration by its general counsel, but

                                  14   inadvertently highlighted rather than redacted material that it sought to seal in a public filing. Dkt.

                                  15   53. The Court sealed that filing sua sponte and ordered Magisto to file a corrected declaration,

                                  16   dkt. 54, and issued an order to show cause after Magisto failed to do so within the time allotted,

                                  17   dkt. 55.

                                  18          Magisto filed a corrected declaration. Dkt. 57. For the reasons stated therein, the

                                  19   administrative motion is GRANTED as to the material redacted by Magisto. The motion is

                                  20   DENIED as to material for which Magisto has not pursued sealing. Because Magisto has already

                                  21   filed public redacted versions of the first amended complaint and the exhibits that it seeks to redact

                                  22   in the public record with its declaration, Advsr need not refile copies of those documents. To

                                  23   complete the public record, however, Advsr is ORDERED to file the remaining exhibits to its first

                                  24   amended complaint in the public record no later than April 24, 2020—specifically, exhibits 1–12,

                                  25   14, 16–19, 21, 22, 25, 27–32, 34, 35, 38–42, 44–47, 53, and 54.

                                  26          IT IS SO ORDERED.

                                  27   Dated: April 17, 2020                            ______________________________________
                                                                                        JOSEPH C. SPERO
                                  28                                                    Chief Magistrate Judge
